[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO WITHDRAW AS COUNSEL
Appointed counsel for defendant in the above entitled matter has moved pursuant to Practice Book 952 et. seq., Sections 4035, 4041, 4042; Anders v. California, 386 U.S. 738
(1967); and State v. Pascucci, 161 Conn. 382 (1971) for permission to withdraw as counsel on appeal claiming that any appeal of defendant's conviction would be wholly frivolous.
A copy of counsel's motion together with the brief filed with the motion was served upon defendant on or about April 20, 1993 in accordance with Practice Book 953. Defendant has raised no additional points in support of his appeal.
The court has fully examined the brief of counsel, the entire court file and the transcript covering all phases of the case including preliminary matters, jury selection, trial, post verdict motions and sentencing. In conducting this review all issues raised by counsel at every step of the proceedings were considered together with matters which may be appealable pursuant to a by-pass theory under State v. Evans,165 Conn. 61 (1973) as well as matters which might constitute plain error.
Based upon such examination and review it is concluded that an appeal of this case would be wholly frivolous and that the motion to withdraw as counsel should be granted.
Accordingly, the motion to withdraw as counsel is granted.
Purtill, J. CT Page 10817